Citation Nr: 1517834	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  04-13 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of disability compensation in the amount of $1,970.66 (as originally calculated), to include the propriety of the creation of the debt.

(The issues of entitlement increased ratings for the Veteran's service-service connected chronic obstructive pulmonary disease, radiculopathy of the right lower extremity, and sinusitis with allergic rhinitis will be the subject of a separate decision).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel

INTRODUCTION

The Veteran had active duty service from June 1971 to June 1974 and from March 1978 to April 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 decision issued by the Committee on Waivers and Compromises (Committee) located at the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania and a March 2008 decisional letter issued by the Roanoke, Virginia RO.  The August 2007 decision denied the Veteran's request for wavier of $1,970.66 in overpayments after a May 2007 decision reduced the Veteran's disability compensation payments, effective September 23, 2006, based on a finding that it was his 61st day of incarceration for a felony.  

Based on documents from Virginia Beach Circuit Court in a November 2011 letter the Veteran was notified that the "incarceration rate" to his benefit payment had been adjusted.  The effective date of the "incarceration rate" was moved to November 12, 2006, based on a September 12, 2006, date of felony conviction.  November 12, 2006 was determined to be the 61st day following the date of conviction. 

The Board remanded the matter for additional development in April 2009, April 2011, July 2013, and October 2013.  The March 2008 decision terminated the Veteran's benefit payments from July 26, 2006, to October 8, 2006, based on a finding he was a fugitive felon during that period.  The issue of the propriety the creation of the debt due to a finding that the Veteran was a fugitive felon was not previously explicitly addressed by the Board, but a July 2010 supplemental statement of the case adjudicated the propriety of the creation of the Veteran's total debt, including the termination of his benefit payments due to a fugitive felon status.  As such, the Board will consider the issue as part of the appeal.  The case has been reassigned to the undersigned.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A brief procedural history will help explain the status of the Veteran's claim.  

With regard to a reduction in benefit payments due to incarceration, the RO notified the Veteran in May 2007 that it had implemented a previously proposed action to reduce his benefit payments due to his incarceration, effective September 23, 2006, based on a finding that the Veteran was convicted of a felony on July 24, 2006, and that his 61st day of incarceration was September 23, 2006.  The retroactive reduction created an overpayment.  In a May 2007 letter, the Debt Management Center notified the Veteran that he received $1,970.66 in overpayments.  In an August 2007 statement, the Veteran requested a waiver of the overpayment.  The August 2007 decision on appeal denied the Veteran's request for wavier of the $1,970.66 in overpayments, finding the collection of the debt was not against equity and good conscience because the Veteran was at fault in the creation of the debt.  In various statements, the Veteran contended he was not convicted of a felony until September 12, 2006, and that his benefits should not have been reduced until 61 days from that date.  The Board remanded the issue of entitlement to a waiver of recovery of an overpayment of disability compensation in the amount of $1,970.66, to include the propriety of the creation of the debt, for additional development in April 2009 and April 2011.  In November 2011, the RO found the Veteran was not convicted of a felony until September 12, 2006, and that the proper date of the reduction for his incarceration was November 12, 2006, as it was the 61st day of his incarceration due to a felony conviction.  The RO appears to have considered this decision a grant of the Veteran's appeal, as a supplemental statement of the case was not issued.  In July 2013, the Board found the RO's decision implementing a new effective date of the reduction was not a full grant of the Veteran's appeal because he continued to dispute the amount of the debt and remanded the claim for additional development and readjudication.  No action was taken with regard to the appeal on remand.  In an October 2013 remand, the Board directed the AOJ to readjudicate the appeal by addressing the propriety of the creation of the overpayment of compensation benefits.  If any benefit sought on appeal remained denied, a supplemental statement of the case was to be issued.  Once again, it appears the AOJ did not perform any additional development regarding the matter and did not issue a supplement statement of the case.  Thus, while the Board regrets the additional delay, this matter must be remanded for further evidentiary development and readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

With regard to a termination of benefits between July 2006 and October 2006 based on a fugitive felon status, the RO informed the Veteran in a March 2008 decisional letter that his benefit payments had been stopped based on a finding that he was a fugitive felon from when a warrant for a violation of probation was issued on July 26, 2006, until it was cleared on October 8, 2006.  The Veteran filed a notice of disagreement with the decision, and a statement of the case was issued in December 2008.  In April 2009, the Board referred the issue to the RO, noting the current status of the matter was not clear.  In June 2010, the RO found the Veteran had not filed a timely substantive appeal with the December 2008 statement of the case, but a July 2010 supplemental statement of the case readjudicated the propriety of the creation of debt to the Veteran's incarceration, including the stoppage of benefits due to a fugitive felon status.  The Veteran has continued to argue the creation of the debt due to a fugitive felon status was improper because he was incarcerated during the entire period the warrant was open.  Under 38 C.F.R. § 3.666(e), a fugitive felon is characterized as a person who is a fugitive by reason of fleeing to avoid prosecution or by reason violating a condition of probation or parole imposed for commission of a felony under Federal or State Law.  It is not clear from the available documentation wether the Veteran violated a condition of probation or parole imposed for commission of a felony.  On remand, development to determine whether the Veteran violated a condition of probation imposed for commission of a felony under Virginia law should be performed.  

Accordingly, the case is REMANDED for the following action:

1. Contact the necessary authorities, including the Virginia Beach Police Department and the Veteran, to obtain documentation clarifying whether the warrant issued on July 26, 2006, and cleared on October 8, 2006, was issued for violating a condition of probation imposed for commission of a felony under Federal or State law or for a misdemeanor.  

2. Based upon the findings made in response to directive (2), the AOJ should make a finding of fact whether the warrant issued on July 26, 2006, and cleared on October 8, 2006, was issued for violating a condition of probation imposed for commission of felony under Federal or State law or for a misdemeanor.  

3. Thereafter, conduct an audit of the Veteran's disability compensation payments and withholdings to determine what is the correct amount of any overpayment, if any, to be charged to the Veteran, taking into account any adjustments made following the November 2011 finding that November 12, 2006 (and not September 23, 2006) was the 61st day of his incarceration due to a felony conviction.

4. After undertaking any other development deemed appropriate, the AOJ should readjudicate the issue of entitlement to a waiver of recovery of an overpayment of disability compensation in the amount of $1,970.66 (as originally calculated), to include the propriety of the creation of the debt due to the Veteran's incarceration and his status as a fugitive felon from July 26, 2006, to October 8, 2006.  If the benefit sought is not granted, the Veteran and his representative must be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




